Citation Nr: 0525118	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, and, if so, whether the reopened claim should 
be granted.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1954 to December 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
ROIC determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

The veteran presented testimony at a Travel Board hearing in 
December 2003 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.  

As discussed below, the issue of entitlement to service 
connection for bilateral hearing loss is reopened; however, 
further development is needed.  The issue of entitlement to 
service connection for bilateral hearing loss is addressed in 
the Remand portion of the decision below and is REMANDED to 
the ROIC via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.  

In the veteran's notice of disagreement received in July 
2002, he related having tinnitus that began in service.  At 
his December 2003 hearing he testified that he had ringing in 
his ears in service which continued after service.  This is 
an informal claim for entitlement to service connection for 
tinnitus, and is referred to the ROIC for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  In an August 1985 rating decision, the ROIC denied 
entitlement to service connection for bilateral hearing loss.  
The veteran was notified of the decision by letter dated in 
August 1985.  The veteran did not appeal that decision, and 
it therefore became final.  

2.  Evidence received since the August 1985 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim for bilateral hearing loss, is not 
cumulative and redundant, and, by itself or in connection 
with the evidence previously of record, does raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for bilateral hearing loss has been 
received, and the veteran's claim for that benefit is 
therefore reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board has considered the provisions of the VCAA.  
However, the Board need not further discuss the application 
of the VCAA in this claim, given the favorable disposition 
herein.  Moreover, the veteran was notified of the VCAA 
provisions, what the evidence must show to reopen a 
previously denied claim, to establish entitlement to service 
connection, and what information and evidence was needed to 
support the claim, in various communications by the ROIC.




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Finality and materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2004).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).



III.  Facts and Analysis

At the time of the veteran's original claim received in April 
1985, the ROIC requested his service medical records (SMRs).  
The National Personnel Records Center (NPRC) replied in June 
1985 that no medical records were on file, and noted "fire 
related service," meaning that, if his SMRs had existed and 
been at the NPRC in July 1973, they would have been in an 
area that suffered the most damage in a fire which occurred 
there on that date.  

The veteran wrote in June 1985 that he had been unable to 
obtain information about the doctors who had treated him for 
hearing loss.  He indicated that he had served as a tank 
driver for 18 months with an Armored Division in West 
Germany.  He had received a hearing aid from a State agency, 
and it had come from a company that was now out of business.  

At a VA Compensation and Pension (C&P) ear examination, the 
veteran reported that he had poor hearing.  The clinical 
findings noted the external canals were open bilaterally, the 
right tympanic membrane was intact and the left had a 
probable perforation.  The diagnosis was decreased hearing.  

At an audiological examination in June 1985, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
90
70
70
LEFT
65
90
100
90
100

The examiner noted moderate severe to severe hearing loss of 
the right ear and severe to profound hearing loss in the left 
ear.  Bilaterally, the veteran had conductive and mixed 
hearing loss in the low to mid-frequencies and sensorineural 
hearing loss in the higher frequencies.  

In an August 1985 rating decision, the ROIC denied 
entitlement to service connection for bilateral hearing loss, 
on the basis that the condition was not shown until many 
years after service.  The veteran was notified of this 
decision by a letter dated in August 1985.  The veteran did 
not appeal this decision, and therefore it was final.  
38 C.F.R. §§ 20.302, 20.1103 (1998).  

Evidence submitted after the final August 1985 denial 
includes copies of his Department of Defense operator's 
permits, service passes, meal card, immunization record, and 
a certificate awarded for service with an Armored Infantry 
Battalion submitted by the veteran in August 1986.  In 
September 1986 the ROIC confirmed the prior denial, noting 
that the SMRs showed nothing to indicate a hearing loss.  

In January 2002 the veteran sought to reopen his claim for 
service connection for bilateral hearing loss.  With his 
claim he submitted a letter with an attachment from the NPRC 
stating that his record had been in the area that suffered 
the most damage in a fire on that date and was destroyed.  An 
alternate record source found was a copy of his separation 
orders dated in December 1955, which showed his Military 
Occupational Specialty as "130.00 ARMD (Armored)", 
indicating that he had worked with tanks.  

The veteran submitted several statements wherein he related 
that in service he was exposed to acoustic trauma, his ears 
throbbed, and his ear drums burst, for which he received 
treatment.  He also claimed that he had submitted a claim in 
1958.

Private medical treatment records from May 1996 to January 
2001 show that the veteran has profound to severe 
sensorineural hearing loss bilaterally, and that he underwent 
a surgical procedure.  

A reply to a request for "Audio Note/Graph 1968-1975" to 
the Philadelphia VA Medical Center indicated that the system 
of records named did not contain a record retrievable by the 
name or file number.

An order with Jacobson's P.H.A.C. dated in October 1985 shows 
the veteran purchased a hearing aid.  

An August 2002 reply from the Pennsylvania Office of 
Vocational Rehabilitation states that the veteran was known 
to the agency in the past.  His record had been closed since 
approximately 1990, and paper files were not kept beyond four 
years.  The counselor stated that it was obvious that the 
veteran had a severe hearing loss.

The veteran testified at his Travel Board hearing in December 
2003 that he was exposed to acoustic trauma in service at the 
rifle range and by being a tank driver.  In service he 
sustained earaches, and after firing the gun on the tanks his 
ears would throb.  He did not use ear plugs in service, as 
his job as a tank driver required taking information from the 
tank commander.  His wife, whom he had married in 1957, 
testified that the veteran had a hearing problem when she met 
him, and it has continued.  The veteran testified that he had 
two hearing aids before getting one from a VA hospital in 
1968.  

The veteran testified that post-service he first went to a 
business school, then worked as a bartender from 1956 to 
1975, was a cab driver from 1975 to 1985, and that his last 
job in 2000 was at a mortgage company.  

In January 2002, the veteran attempted to reopen his claim 
for service connection for bilateral hearing loss.  He 
contends that the evidence he has submitted is new and 
material, warranting reopening and a grant of his claim for 
service connection for bilateral hearing loss.  The Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The evidence received into the record since the August 1985 
determination which denied entitlement to service connection 
for bilateral hearing loss includes statements from the 
veteran about his hearing loss; testimony from the veteran 
about having been exposed to acoustic trauma in service, 
complaints of and treatment for burst ear drums in service, 
and experiencing hearing loss in service that has continued 
to the present; and testimony from his wife that she observed 
the veteran's hearing loss prior to their marriage in 1957 
which had continued and worsened over the years.

In the Board's opinion, such evidence, presumed credible for 
this purpose, and when viewed with that previously of record, 
is new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  It was not previously submitted to 
agency decisionmakers, it relates to an unestablished fact 
necessary to substantiate the claim and by itself, or in 
connection with the evidence previously of record, it does 
raise a reasonable possibility of substantiating the claim.  
This is particularly true in view of the low threshold 
required to establish new and material evidence under the 
Hodge precedent, supra.  Accordingly, the claim for 
entitlement to service connection for bilateral hearing loss 
may be reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and the appeal is granted to this 
extent only.


REMAND

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  

In this decision, the Board has determined that new and 
material evidence has been presented to reopen the veteran's 
claim for service connection for bilateral hearing loss.  As 
noted above, SMRs are not available.  The veteran's testimony 
has indicated duty assignments involving exposure to various 
weapons noise without the use of ear protection.  The veteran 
also testified to experiencing hearing loss in service due to 
burst ear drums.  The June 1985 VA auditory examination 
showed auditory thresholds that meet the criteria for 
impaired hearing for VA purposes set forth in 38 C.F.R. § 
3.385 (2004).  Further development of medical evidence is 
necessary to decide the claim on the merits.  

Our review also finds that the request for records from the 
Philadelphia VA Medical Center appears to have inverted the 
veteran's name in the request.  An additional request for 
these records should be made, with his names in the correct 
order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The ROIC should request "Audio 
Note/Graph" and ENT records for the period 
from 1968 to 1965 from the Philadelphia VA 
Medical Center, correctly placing the 
veteran's first and last names.  

2.  The ROIC should schedule the veteran for a 
VA ear and audiometric examination to 
determine the nature and etiology of any 
current hearing loss.  All indicated tests and 
studies should be performed, and all clinical 
findings reported in detail.  The claims 
folder, to include a copy of this Remand and 
any additional records obtained, must be made 
available to the medical examiner in order 
that he or she may review pertinent aspects of 
the veteran's service and medical history, and 
the examination report should indicate whether 
such review was performed. 

a.  The examiner should provide an opinion 
as to whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
hearing impairment is related to claimed 
acoustic trauma in service, or burst ear 
drums in service, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability) to include 
consideration of the findings of the 
August 1985 VA hearing examination, the 
first medical evidence of record of 
hearing loss.   

b.  In making this determination, the 
examiner should address the extent to 
which advancing age is a factor in the 
veteran's current hearing loss.  

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

d.  The clinical findings of record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth. 

3.  After undertaking any other development 
deemed essential in addition to that specified 
above, the ROIC should re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


